687 N.W.2d 387 (2004)
In re Petition for DISCIPLINARY ACTION AGAINST Melanie Anne FLORES, a Minnesota Attorney, Registration No. 290865.
No. A04-894.
Supreme Court of Minnesota.
October 7, 2004.

O R D E R
On June 3, 2004, this court suspended respondent Melanie Anne Flores from the practice of law for a period of 30 days.
Respondent has filed with this court an affidavit stating that she has fully complied with the terms of the court's suspension order. The Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that petitioner has complied with the terms of the suspension order and stating that he has no objection to reinstatement.
Based upon the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Melanie Anne Flores is reinstated to the practice of law in the State of Minnesota effective immediately. Respondent shall successfully complete the professional responsibility bar examination by June 3, 2005, as required by Rule 18(e)(3), Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice